In the Missouri Court of Appeals
              Eastern District
APRIL 26, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED102820    LARRY DOUGLAS, RES V KELLY DOUGLAS, APP

2.   ED102952 IN THE INTEREST OF: R.G.

3.   ED102980 CURTIS EDWARDS, APP V STATE OF MISSOURI, RES

4.   ED102989 R. GOLDSTEIN, APP/CR RES V BOA, RES/APP

5.   ED103084 IN THE INTEREST OF: D.W.

6.   ED103254 EBONY BOWDEN APP V UNITED HEALTHCARE & DES
     RES

7.   ED103489 TREVOR TYSINGER, APP V STATE OF MISSOURI, RES

8.   ED103629 T. REEVES APP V MO BOARD OF PROBATION & PAROLE
     RES